Case 20-21451-jrs      Doc 115     Filed 05/06/21 Entered 05/06/21 13:28:04             Desc Main
                                  Document      Page 1 of 12



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 In Re:                                            CASE NO. 20-21451-JRS

 CROWN ASSETS, LLC,                                CHAPTER 11

                Debtor.


              NOTICE OF HEARING ON DEBTOR’S SECOND
      MOTION TO EXTEND THE EXCLUSIVE PERIODS DURING WHICH
   DEBTOR MAY FILE AND SOLICIT ACCEPTANCES OF A CHAPTER 11 PLAN

       PLEASE TAKE NOTICE that Crown Assets, LLC (the “Debtor”) has filed a Motion to
Extend the Exclusive Periods During Which the Debtor may File and Solicit Acceptances of a
Chapter 11 Plan (the “Motion”), along with related papers with the Court seeking an order
extending the exclusive periods during which the Debtor may file and solicit acceptances of a
chapter 11 plan. The Motion is on file in the office of the Clerk, Sidney O. Smith Federal Building
and United States Courthouse, 121 Spring Street SE, Gainesville, GA 30501, room 120 and is
available to the public for review during business hours. You may also obtain a copy by contacting
Debtor's counsel, Benjamin Keck by email at bkeck@rlklawfirm.com.

        If you object to the relief requested in this pleading, you must timely file your response
with the Bankruptcy Clerk at United States Bankruptcy Court, Room 120, 121 Spring Street,
SE, Gainesville, Georgia 30501, and serve a copy on the objector’s attorney, Rountree Leitman &
Klein, Attn: Benjamin R. Keck, Century Plaza I, 2987 Clairmont Road, Suite 350, Atlanta, Georgia
30329, and any other appropriate persons by the objection deadline. The response or objection
must explain your position and be actually received by the Bankruptcy Clerk within the required
time.
        A hearing on the pleading has been scheduled for June 10, 2021 at 10:30 a.m. in
Courtroom 103, Sidney O. Smith Federal Building and United States Courthouse, 121 Spring
Street, SE, Gainesville, Georgia 30501. If an objection or response is timely filed and served, the
hearing will proceed as scheduled. If you do not file a response or objection within the time
permitted, the Court may grant the relief requested without further notice or hearing
provided that an order approving the relief requested is entered at least one business day prior to
the scheduled hearing. If no response or objection is timely filed, but no order is entered granting
the relief requested at least one business day prior to the hearing, the hearing will be held at the
time and place as scheduled.

        Given the current public health crisis, hearings may be telephonic only. Please check
the “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the
top of the GANB Website www.ganb.uscourts.gov prior to the hearing for instructions on whether
to appear in person or by phone.
Case 20-21451-jrs    Doc 115    Filed 05/06/21 Entered 05/06/21 13:28:04         Desc Main
                               Document      Page 2 of 12



       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one.


Dated: May 6, 2021                        ROUNTREE LEITMAN & KLEIN, LLC

                                          /s/ Taner N. Thurman
                                          William A. Rountree, Ga. Bar No. 616503
                                          Benjamin R. Keck, Ga. Bar No. 943504
                                          Taner N. Thurman, Ga. Bar No. 835238
                                          Century Plaza I
                                          2987 Clairmont Road, Suite 350
                                          Atlanta, Georgia 30329
                                          (404) 584-1238 Telephone
                                          wrountree@rlklawfirm.com
                                          bkeck@rlklawfirm.com
                                          tthurman@rlklawfirm.com
                                          Attorneys for the Debtor




                                            -2-
Case 20-21451-jrs       Doc 115    Filed 05/06/21 Entered 05/06/21 13:28:04            Desc Main
                                  Document      Page 3 of 12




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 In Re:                                           CASE NO. 20-21451-JRS

 CROWN ASSETS, LLC,                               CHAPTER 11

                Debtor.


   SECOND MOTION TO EXTEND THE EXCLUSIVE PERIODS DURING WHICH
   DEBTOR MAY FILE AND SOLICIT ACCEPTANCES OF A CHAPTER 11 PLAN

       Crown Assets, LLC (the “Debtor”) hereby files this motion (the “Motion”), pursuant to

section 1121(d) of the Bankruptcy Code for entry of an order extending the time within which the

Debtor may file and solicit acceptances of a chapter 11 plan. In support of this Motion, the Debtor

respectfully states as follows:

                                      STATUS OF THE CASE

       1.      On October 25, 2020 (the “Petition Date”), the Debtor commenced this case by

filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

       2.      The Debtor operates and manages its businesses as debtor-in-possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.

       3.      No request has been made for the appointment of a trustee or examiner, and a

creditors’ committee has not been appointed in this case.

                      JURISDICTION, VENUE, AND STATUTORY PREDICATES

       4.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is core within

the meaning of 28 U.S.C. § 157(b)(2).

                                                -3-
Case 20-21451-jrs          Doc 115      Filed 05/06/21 Entered 05/06/21 13:28:04                     Desc Main
                                       Document      Page 4 of 12



        5.       The statutory predicate for the relief requested herein is section 1121(d) of the

Bankruptcy Code.

                                             RELIEF REQUESTED

        6.       By this Motion, the Debtor requests entry of an order under Bankruptcy Code

section 1121(d) extending the periods within which only the Debtor may file a chapter 11 plan and

solicit acceptances thereof by approximately 120 days.

        7.       On February 18, 2021, the Court entered an order granting Debtor’s Motion to

Extend the Exclusive Periods During Which Debtor May File and Solicit Acceptances of a Chapter

11 Plan [Doc. 104].

        8.       Unless extended, the Debtor’s Plan Period and Solicitation Period (each as defined

below, and together, the “Exclusivity Periods”) will expire on June 22, 2021 and August 23, 2021,

respectively. The Debtor seeks to extend the Plan Period and Solicitation Period through and

including October 20, 2021 and December 20, 2021, respectively, without prejudice to the

Debtor’s right to seek further extensions of both periods.1 This is the Debtor’s second request for

an extension of the Exclusivity Periods.

                                              BASIS FOR RELIEF

        9.       Bankruptcy Code section 1121(b) provides for an initial 120-day period after the

Petition Date within which a debtor has the exclusive right to file a chapter 11 plan of

reorganization (the “Plan Period”). Bankruptcy Code section 1121(c) further provides for an

initial 180-day period after the Petition Date within which a debtor has the exclusive right to solicit




1
  The 180th day is December 19, 2021, which is a Sunday, so the Debtor is requesting the extension through the next
business day, December 20, 2021.
                                                       -4-
Case 20-21451-jrs        Doc 115     Filed 05/06/21 Entered 05/06/21 13:28:04              Desc Main
                                    Document      Page 5 of 12



and obtain acceptances of a plan filed by the debtor during the Plan Period (the “Solicitation

Period”).

       10.      Under Bankruptcy Code section 1121(d), the Court may extend the Exclusivity

Periods for cause. Specifically, Bankruptcy Code section 1121(d)(1) provides: “[O]n request of a

party in interest made within the respective periods specified in subsections (b) and (c) of this

section and after notice and a hearing, the court may for cause . . . increase the 120-day period or

the 180-day period referred to in this section.” 11 U.S.C. § 1121(d)(1). Courts have identified

several key factors relevant to a determination of whether cause exists under Bankruptcy Code

section 1121(d), including the following:

             a. the size and complexity of the case;

             b. the necessity of sufficient time to permit the debtor to negotiate a plan of
                reorganization and prepare adequate information,

             c. the existence of good faith progress toward reorganization;

             d. the fact that the debtor is paying its bills as they become due;

             e. whether the debtor has demonstrated reasonable prospects for filing a viable
                plan;

             f. whether the debtor has made progress in negotiations with its creditors;

             g. the amount of time which has elapsed in the case;

             h. whether the debtor is seeking an extension of exclusivity in order to pressure
                creditors to submit to the debtor’s reorganization demands; and

             i. whether an unresolved contingency exists.

       See In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006); In re

Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D. Mich. 1997); In re Express One Int’l,

Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996); see also In re Gibson & Cushman Dredging Corp.,

101 B.R. 405, 409 (E.D.N.Y. 1989); In re Borders Grp., Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y.
                                             -5-
Case 20-21451-jrs       Doc 115      Filed 05/06/21 Entered 05/06/21 13:28:04               Desc Main
                                    Document      Page 6 of 12



2011); In re Cent. Jersey Airport Servs., 282 B.R. 176, 184 (Bankr. D.N.J. 2002); cf. Geriatrics

Nursing Home, Inc. v. First Fid. Bank, N.A. (In re Geriatrics Nursing Home, Inc.), 187 B.R. 128,

132-33 (D.N.J. 1995) (“The opportunity to negotiate its plan unimpaired by competition . . . is

meant to allow the debtor time to satisfy . . . creditors and win support for its restructuring . . . and

thus ensure its survival as a business.”).

        11.     Not all of the above factors are relevant in every case, and courts use only the

relevant subset of factors to determine whether cause exists to grant an exclusivity extension in a

particular chapter 11 case. See, e.g., In re Pine Run Trust, Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa.

1986) (relying on two factors in holding that cause exists to extend exclusivity); In re Express One

Int’l, Inc., 194 B.R. 98, 100-01 (Bankr. E.D. Tex. 1996) (identifying four of the factors as relevant

in determining whether “cause” exists to extend exclusivity); In re United Press Int’l, Inc., 60 B.R.

265, 269 (Bankr. D.D.C. 1986) (finding that debtor showed “cause” to extend exclusivity based

on three of the factors).

        12.     Debtors are frequently granted such extensions in light of the particular

circumstances of a case, in order to provide adequate opportunity to develop a plan of

reorganization. See, e.g., In re Dendreon Corp., Case No. 14-12515 (LSS) (Bankr. D. Del. April

10, 2015) (granting an initial 110-day extension of the exclusive periods); In re Savient Pharm.,

Inc., Case No. 13-12680 (MFW) (Bankr. D. Del. Feb. 21, 2014) (granting an initial 90-day

extension of the exclusive periods); In re NE Opco, Inc., Case No. 13-11483 (CSS) (Bankr. D.

Del. Oct. 30, 2013) (granting an initial 90-day extension of the exclusive periods); In re Exide

Techs., Case No. 13-11482 (KJC) (Bankr. D. Del. Oct. 15, 2013) (granting an initial 235-day

extension of the exclusive filing period and a 229-day extension of the exclusive solicitation

period); In re Yarway Corp., Case No. 13-11025 (BLS) (Bankr. D. Del. Aug. 16, 2013) (granting

                                                   -6-
Case 20-21451-jrs      Doc 115      Filed 05/06/21 Entered 05/06/21 13:28:04             Desc Main
                                   Document      Page 7 of 12



an initial 120-day extension of the exclusive filing period and a 121-day extension of the exclusive

solicitation period); In re LCI Holding Co., Inc., Case No. 12-13319 (KG) (Bankr. D. Del. Apr. 5,

2013) (granting an initial 143-day extension of the exclusive periods).

       13.     In evaluating whether an extension under Bankruptcy Code section 1121(d) is

warranted, courts are given maximum flexibility to review the particular facts and circumstances

of each case. See First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D.

Del. 1986) (“Section 1121(d) provides the Bankruptcy Court with flexibility to either reduce or

increase the period of exclusivity in its discretion.”); In re Borders Grp., Inc., 460 B.R. 818, 821-

22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d) is a fact-specific

inquiry and the court has broad discretion in extending or terminating exclusivity.”); In re Amko

Plastics, Inc., 197 B.R. 74, 77 (Bankr. S.D. Ohio 1996) (“[A]pplying the ‘flexibility’ in dealing

with the question of extension of exclusivity which the cases suggest . . . we hold that debtor has

shown cause for the extension . . . .”); In re Pub. Serv. Co., 88 B.R. 521, 534 (Bankr. D.N.H. 1988)

(“[T]he legislative intent . . . [is] to promote maximum flexibility . . . .”); H.R. Rep. No. 95-595,

at 232 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6191 (“[T]he bill allows the flexibility for

individual cases that is unavailable today.”).

       14.     As set forth herein, the facts and circumstances of this Chapter 11 case warrants the

requested extension of the Exclusivity Periods. The Debtor continues to make good faith efforts to

reorganize and will continue to do so for the remainder of the case.

       15.     The Debtor seeks an extension of the Exclusivity Periods to provide sufficient time

for the parties or the Court to resolve the issues raised in the adversary proceeding, Case Number

20-02041, (the “Adversary Proceeding”). The parties are currently in the midst of discovery.

Once discovery is complete, the parties will begin trial preparation and conduct a trial.

                                                 -7-
Case 20-21451-jrs      Doc 115      Filed 05/06/21 Entered 05/06/21 13:28:04             Desc Main
                                   Document      Page 8 of 12



       16.     The Adversary Proceeding’s outcome will ultimately impact the Debtor’s property.

Any plan of reorganization filed in this case will hinge on the outcome of the Adversary

Proceeding. Thus, the Debtor seeks additional time for the parties or the Court to reach a resolution

of the Adversary Proceeding, so that the Debtor can address the resolution in any subsequent plan

of reorganization.

       17.     The Debtor anticipates filing a plan in the coming months and seeks an extension

to the Exclusivity Periods to preclude the costly disruption and instability that would occur if

competing plans were proposed either before the Debtor’s plan is confirmed, or, if the Debtor’s

plan is not confirmed, before the Debtor has a meaningful opportunity to work with its key

constituencies to put forth an amended proposal.

       18.     This Motion is the Debtor’s second request for an extension of the Exclusivity

Periods, and the request will not unfairly prejudice or pressure the Debtor’s creditor constituencies

or grant the Debtor any unfair bargaining leverage. The Debtor needs creditor support to confirm

any plan, so the Debtor is in no position to impose or pressure its creditors to accept unwelcome

plan terms. See 11 U.S.C. § 1129(a)(10) (plan confirmation requires accepting impaired class of

creditors). The Debtor seeks an extension of the Exclusivity Periods to advance the case and

continue good faith negotiations with its stakeholders.

       19.     Premature termination of the Exclusivity Periods may engender duplicative

expense and litigation associated with multiple competing plans. Any litigation with respect to

competing plans and resulting administrative expenses will only decrease recoveries to the

Debtor’s creditors and significantly delay, if not undermine entirely, the possibility of prompt

confirmation of a plan of reorganization.




                                                 -8-
Case 20-21451-jrs       Doc 115     Filed 05/06/21 Entered 05/06/21 13:28:04              Desc Main
                                   Document      Page 9 of 12



        20.    Given the consequences for the Debtor’s estate if the relief requested herein is not

granted and the substantial progress made to date, the requested extension of the Exclusivity

Periods will not prejudice the legitimate interests of any party in interest in this case. Rather, the

extension will further the Debtor’s efforts to preserve value and avoid unnecessary and wasteful

litigation.

        21.    Courts considering whether to extend a debtor’s exclusive periods also may assess

whether the debtor is paying its debts when they come due. See In re McLean Indus., Inc., 87 B.R.

830, 834 (Bankr. S.D.N.Y. 1987). Here, the Debtor is paying its undisputed post-petition

obligations as they come due.

                                     RESERVATION OF RIGHTS
        22.    The Debtor reserves all rights to request further extensions of the Exclusivity

Periods as necessary and appropriate.

                                           CONCLUSION

        WHEREFORE, the Debtor respectfully requests that this Court enter an order granting the

relief requested herein and such other and further relief as is just and proper.


Dated: May 6, 2021                             ROUNTREE LEITMAN & KLEIN, LLC

                                               /s/ Taner N. Thurman
                                               William A. Rountree, Ga. Bar No. 616503
                                               Benjamin R. Keck, Ga. Bar No. 943504
                                               Taner N. Thurman, Ga. Bar No. 835238
                                               Century Plaza I
                                               2987 Clairmont Road, Suite 350
                                               Atlanta, Georgia 30329
                                               (404) 584-1238 Telephone
                                               wrountree@rlklawfirm.com
                                               bkeck@rlklawfirm.com
                                               tthurman@rlklawfirm.com
                                               Attorneys for the Debtor

                                                 -9-
Case 20-21451-jrs            Doc 115       Filed 05/06/21 Entered 05/06/21 13:28:04                     Desc Main
                                          Document     Page 10 of 12



                                                      Exhibit A

                                                  Proposed Order




                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                      GAINESVILLE DIVISION

    In Re:                                                    CASE NO. 20-21451-JRS

    CROWN ASSETS, LLC,                                        CHAPTER 11

                     Debtor.


                            ORDER GRANTING
      SECOND MOTION TO EXTEND THE EXCLUSIVE PERIODS DURING WHICH
      DEBTOR MAY FILE AND SOLICIT ACCEPTANCES OF A CHAPTER 11 PLAN

           Upon consideration of the motion (the “Motion”)1 of the Debtor for entry of an order under

Bankruptcy Code section 1121(d) extending the Debtor’s exclusive period to file a chapter 11 plan

and to solicit votes to approve a chapter 11 plan (the “Exclusivity Periods”); and this Court having



1
     All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-21451-jrs       Doc 115      Filed 05/06/21 Entered 05/06/21 13:28:04              Desc Main
                                    Document     Page 11 of 12



jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334; and consideration of the Motion and the relief requested therein being a core

proceeding under 28 U.S.C. § 157(b); and venue being proper before this Court under 28 U.S.C.

§§ 1408 and 1409; and due and sufficient notice of the Motion having been given under the

particular circumstances; and this Court having determined that the relief sought in the Motion is

in the best interests of the Debtor’s estate, its creditors, and all parties in interest; and after due

deliberation thereon; and good and sufficient cause appearing therefor;

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      Pursuant to Bankruptcy Code section 1121(d), no party, other than the Debtor, may

file any chapter 11 plan from the date hereof through and including October 20, 2021.

        3.      Pursuant to Bankruptcy Code section 1121(d), no party, other than the Debtor, may

solicit votes to accept a proposed chapter 11 plan filed with this Court during the period from the

date hereof through and including December 20, 2021.

        4.      Nothing herein shall prejudice the Debtor’s right to seek further extensions of the

Exclusivity Periods consistent with Bankruptcy Code section 1121(d).

        5.      Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

        6.      The Debtor is authorized and empowered to take all actions necessary to implement

the relief granted in this Order.

        7.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.

                                     ### END OF ORDER ###



                                                  -2-
Case 20-21451-jrs    Doc 115    Filed 05/06/21 Entered 05/06/21 13:28:04   Desc Main
                               Document     Page 12 of 12



Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC

/s/ Taner N. Thurman
William A. Rountree, Ga. Bar No. 616503
Benjamin R. Keck, Ga. Bar No. 943504
Taner N. Thurman, Ga. Bar No. 835238
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
tthurman@rlklawfirm.com
Attorneys for the Debtor


Distribution List

William A. Rountree
Benjamin R. Keck
ROUNTREE LEITMAN & KLEIN, LLC
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329

David S. Weidenbaum
Office of the U.S. Trustee
362 Richard B. Russell Bldg.
75 Ted Turner Drive, SW
Atlanta, GA 30303




                                          -3-
